 1   James Sung Pi, Calif. Bar No. 188880
     Law Office of Charles E. Binder
 2   and Harry J. Binder, LLP
 3   Attorneys for Plaintiff
     485 Madison Avenue, Suite 501
 4   New York, NY 10022
 5   (212)-677-6801
     Fax (646)-273-2196
 6   Fedcourt@binderlawfirm.com
 7
     Attorneys for Plaintiff
 8

 9                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
10

11   CASEY ELLEN FICKARDT,      )               No.: 2:16-cv-02596- DMC
                                )
12       Plaintiff,             )               ORDER AWARDING ATTORNEY
13                              )               FEES UNDER THE EQUAL
                v.              )               ACCESS TO JUSTICE ACT,
14                              )               PURSUANT TO 28 U.S.C. § 2412(d),
15   COMMISSIONER OF THE SOCIAL )               AND COSTS, PURSUANT TO 28
     SECURITY ADMINISTRATION,   )               U.S.C. § 1920
16                              )
17       Defendant.             )
                                )
18

19

20         Based upon the parties’ Stipulation for the Award and Payment of Equal
21   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
22   be awarded attorney fees under the EAJA in the amount of FIVE THOUSAND
23   EIGHT HUNDRED DOLLARS ($5,800.00), and costs under 28 U.S.C. § 1920, in
24   the amount of FOUR HUNDRED DOLLARS ($400.00), subject to the terms of
25   ///
26   ///
27   ///
28   ///



                                            1
 1

 2

 3   the above-referenced Stipulation, to include the United States Department of the
 4   Treasury’s Offset Program pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
 5   Any payment shall be delivered to Plaintiff’s counsel.
 6

 7

 8   Dated: July 18, 2019
                                                  ____________________________________
                                                  DENNIS M. COTA
 9                                                UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              2
